DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-6 in the reply filed on 6/30/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al., US 20190004911
Regarding claim 1, Das discloses an apparatus comprising: a memory (Fig. 2-3; memory 306); and a hardware processor communicatively coupled to the memory (Fig. 2-3; Fault tolerance module 212) the hardware processor configured to:
receive, from a plurality of power supplies (Fig. 2; PSU 110-116 with fault detectors 204, 206), a plurality of indications of electrical power disturbances detected by the plurality of power supplies (¶[0024] “Examples of faults may include power failure, software failure, or any other hardware failure”);
determine locations of the plurality of power supplies based on the plurality of indications (¶[0025] “Fault tolerance module 212 then determines location of the fault and also identifies the components within storage system 200 that might get affected by occurrence of the fault”);
determine, based on the plurality of locations, an event that caused the electrical power disturbances (Fault can be determined due to power fluctuations or other type of failure. Type of fault being a power failure, software or hardware fault as stated in ¶[0024]); and
classify the event based on the location of the plurality of power supplies ([0030]; “module handler 308 uses a DASH 4.0 algorithm to determine a type of the fault”. System also predicts the type and location of fault).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al., US 20190004911 in view of Jose et al., US 20170317908.
Regarding claim 2, Das is silent in wherein the hardware processor is further configured to generate a map showing the locations of the plurality of power supplies. However, Jose is in the field of managing plural power supply devices and teaches wherein a processor is configured to generate a map showing the locations of the plurality of power supplies (Fig.3 shows a location status map of groups of servers).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Jose into Das for the benefit of providing a quick assessment of monitored units.  
Regarding claim 3, Das discloses wherein the hardware processor is further configured to classify the event as a utility event or a hardware event (¶[0024]). Das is silent wherein the event classification is based on the map.   Jose teaches wherein a classification is based on a map (Fig. 3; multiple groups of status indicators by color green, red, yellow).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Jose into Das for the benefit of providing a quick assessment of monitored units.  
Regarding claim 4, Das in view of Jose discloses all the limitations of claim 3. Jose teaches wherein a processor is further configured to communicate, in response to classifying the event, a request for servicing of a plurality of devices corresponding to plurality of power supplies (¶[0039]; red state signaling corrective action). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Jose into Das for the benefit of providing a quick assessment of monitored units.  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al., US 20190004911 in view of Konireddygari, US 20170212799
Regarding claim 5, Das is silent in wherein the plurality of indications comprises times of the electrical power disturbances. Konireddygari teaches wherein a plurality of indications comprises times of electrical power disturbances (¶[0054: “Power failure criteria may include a measurement of power, a number of times that the power fails on the device”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Konireddygari into Das for the benefit of providing a power failure criterion so that anomalies are detected quickly with accuracy. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al., US 20190004911 in view of Makino et al., US 20160321146
Regarding claim 6, Das is silent in wherein the hardware processor is further configured to examine a flag to determine whether an electrical power disturbance occurred. However, Makino teaches wherein a hardware processor is further configured to examine a flag to determine whether an electrical power disturbance occurred (Fig.5; ¶[0088]; FPGA 521 sets power fail flag upon detection of failure signal form Power supply 140).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Makino into Das for the benefit of providing power failure information to a monitoring unit in a quick and efficient manner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FEBA POTHEN/Examiner, Art Unit 2868